Citation Nr: 0312608	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-40 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than June 28, 1991 
for the assignment of a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1966 to 
December 1969.  His service records show that he is a combat 
veteran of the Vietnam War, and that his military decorations 
include the Combat Action Ribbon, two Purple Heart Medals, 
the Presidential Unit Citation, and the Meritorious Unit 
Commendation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which, inter alia, granted the 
veteran's claim for a TDIU and assigned an effective date for 
the award from 
May 12, 1994.  The veteran perfected an appeal as to the 
assignment of the effective date.  

In September 1998, the Board issued a decision, the pertinent 
part of which granted the veteran an earlier effective date, 
to February 12, 1992, for the award of a TDIU.  The U.S. 
Court of Appeals for Veterans Claims (hereinafter "Court") 
vacated the September 1998 Board decision that denied an 
effective date earlier than 
February 12, 1992, and remanded the case to the Board for a 
de novo review of the evidence and a new appellate decision.  
In a subsequent decision in August 2000, the Board granted an 
earlier effective date for TDIU of June 28, 1991.  In a March 
2001 Order, the Court vacated that part of the Board's August 
2000 decision that denied an effective date earlier than June 
28, 1991.  The issue remaining on appeal is entitlement to an 
effective date earlier than June 28, 1991 for the assignment 
of a TDIU. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; VA has notified the veteran of the evidence 
needed to substantiate the claim addressed in this decision, 
obtained all relevant evidence designated by the veteran, and 
attempted to obtain evidence in order to assist him in 
substantiating his claim for VA compensation benefits. 

2.  A May 1986 Board decision that denied an appeal to 
restore a TDIU was final when issued.  

3.  The veteran's subsequent claim for a TDIU was first 
received at the RO on February 12, 1992. 

4.  The evidence of record is in relative equipoise on the 
question of whether the veteran was unable to obtain or 
maintain substantially gainful employment as of February 12, 
1991. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the requirements for an effective date of February 12, 
1991, but no earlier, for the grant of a TDIU, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b)(2), 5111, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
3.400(o)(2), 4.3, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
earlier effective date for a TDIU.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records or other evidence that might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence which has not been 
obtained.  Although the Court's October 1999 and March 2001 
Orders vacated in part the Board's September 1998 and August 
2000 decisions and their legal efficacy, the Board's prior 
discussion in those decisions nonetheless remains a matter of 
record, and one which was provided to the appellant and his 
attorney.  Examination of the now-vacated decisions reveals 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  Through the vacated 
Board decisions, the veteran and his attorney have also been 
advised of the evidence necessary to substantiate a claim for 
an earlier effective date for a TDIU.  In written 
submissions, the veteran's attorney has specifically noted 
and argued relevant legal points based on that advisement 
from the vacated Board decisions, and has otherwise indicated 
a thorough understanding of the earlier effective date issue.  
To further insure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, in January 2003 the 
Board sent a letter to the veteran and his attorney notifying 
the veteran of the specific evidence that would be required 
to substantiate his claim for VA benefits based on 
entitlement to an effective date earlier than June 28, 1991 
for the assignment of a TDIU.  The January 2003 letter also 
specifically advised the veteran and his attorney of which 
evidence was his responsibility to provide to VA and which 
evidence VA would attempt to obtain on his behalf, in 
accordance with 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In a letter dated in July 2002, the Board informed the 
veteran's attorney that it appeared that part of the claims 
file was missing, of attempts by VA to locate these records, 
that no further search for records was contemplated, and that 
the Board instead intended to rely on the evidence that was 
included as part of the June 1999 Record on Appeal to the 
Court.  The Board advised the attorney that, in accordance 
with the Veterans Claims Assistance Act of 2000, VA was 
notifying him of the missing records and of the opportunity 
to present copies of any records in his possession.  The 
Board deferred a decision in this case to permit the 
veteran's attorney adequate time for written response.  In 
response, the veteran's attorney submitted written argument 
in support of the claim, inspected the claims file to 
determine if he had documents that were not in the claims 
file, and offered additional written argument in support of 
the veteran's claim for an earlier effective date for TDIU.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  VA has obtained or attempted to 
obtain all evidence identified by the veteran in connection 
with the claim on appeal.  The veteran has not identified any 
additional evidence which should be secured and the Board can 
identify none from the record.

Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

II.  Factual Background

The appellant's service medical records show that he was a 
combat veteran who had received multiple shell fragment 
wounds to his body while serving in Vietnam.  In a February 
1972 decision of the RO in New York, New York, the veteran 
was granted service connection for scars, right arm and 
shoulder with limitation of motion due to gunshot wounds 
(GSW), evaluated as 20 percent disabling; scars, right 
forearm and wrist with retained foreign bodies (RFB) due to 
shell fragment wounds (SFW), evaluated as 10 percent 
disabling; scars, left forearm due to SFW, evaluated as 10 
percent disabling; scar, right buttock and thigh due to SFW, 
evaluated as 10 percent disabling; scar, right knee, 
residuals of a SFW, evaluated as 10 percent disabling; scars, 
right chest wall, evaluated as 10 percent disabling; and scar 
of the left leg and lumbar area, due to SFW, evaluated as 
noncompensably disabling.

Subsequently, in an October 1973 New York RO decision, the 
veteran was also granted service connection for a hysterical 
neurosis, dissociative type.  (In later rating decisions, 
this disability was also characterized as generalized anxiety 
disorder with depressive anxiety features.)  In a June 1975 
New York Regional Office rating decision, the veteran was 
granted a TDIU, effective from April 23, 1973.  Records from 
the U.S. Social Security Administration (SSA) reflect that 
the veteran was in receipt of disability payments effective 
from January 1976.  In an April 1974 statement, and in 
various statements, the veteran wrote that he was totally 
disabled.  A May 1975 statement by the veteran reflects that 
the veteran was unemployed and had not worked full time since 
December 1969 or July 1970 (as estimated from memory), but 
had worked part time or full time in 1970.  The veteran was 
in receipt of vocational rehabilitation benefits.  The 
veteran received a Bachelor's degree in 1980.  A VA 
psychiatric examination revealed a generalized anxiety 
disorder with depressive and anxiety features, formerly 
diagnosed as hysterical neurosis, determined by the examiner 
to be moderately incapacitating.  The veteran completed a 
semester of law studies in the fall of 1983, but had to take 
a leave of absence in January 1984 due to earache and, 
according to the veteran's testimony before the Board in 
August 1985, the leave of absence was also due to stress, for 
which he underwent counseling.  The veteran underwent 
individual psychotherapy in 1984.  The veteran's wife wrote 
that the veteran had nervous stress.  

This TDIU remained in effect until it was terminated in an 
April 1984 rating decision, effective on August 1, 1984.  The 
RO predicated its termination on evidence indicating that the 
veteran had been enrolled in law school and graduated with a 
law degree, which the rating examiners found to demonstrate a 
level of social and industrial functioning that, though not 
without impairment, was no longer at the level representative 
of individual unemployability due to his service-connected 
disabilities.  The veteran appealed the termination of TDIU, 
and in a May 1986 decision, the Board denied the appeal to in 
effect reinstate the TDIU.  The May 1986 Board decision was 
final when issued.  38 U.S.C.A. § 7104(a), (b) (West 2002); 
38 C.F.R. § 20.1100 (2002). 

On October 9, 1990, the RO received the veteran's claim for 
an "increase" for his service-connected psychiatric 
disorder.  He enclosed a statement from his private 
psychologist, Victor J. DeFazio, Ph.D., dated in August 1990, 
that showed that the veteran was examined on December 7, 
1989, December 14, 1989, and February 26, 1990.  The 
psychologist noted that the veteran's complaints included 
difficulties sleeping, repetitive nightmares of specific 
traumatic war experiences during sleep, constant daytime 
recollection of his traumatic wartime experiences, and 
difficulty with close personal relationships.  According to 
the psychologist, the veteran exhibited a constricted affect 
and was hypervigilant with an exaggerated startle response.  
He was diagnosed with chronic post-traumatic stress disorder 
(PTSD).

The veteran also provided a diary of his sleeping patterns 
for the period from December 9-13, 1989, in which he recorded 
that he had difficulties falling asleep and obtained only a 
few hours of fitful sleep per night, with recollection during 
one sleeping period of experiencing a particularly intense 
and disturbing dream of an unknown, intruding presence in his 
bedroom.

On June 28, 1991, the veteran underwent a VA psychiatric 
examination for compensation purposes.  Mental status 
examination shows that he was alert, anxious and hyperactive.  
There was no evidence that he was experiencing hallucinations 
or a thought disorder.  He had a history of sleep disturbance 
and poor appetite.  He was moderately depressed.  He 
displayed good insight regarding his condition and the 
examiner noted no impairment of his memory, orientation and 
judgment.  The examiner's diagnostic impression was PTSD, 
severe in degree.

By rating decision of August 1991, the RO increased the 
veteran's 10 percent rating for his service-connected 
generalized anxiety disorder with depressive anxiety features 
to 30 percent, effective on October 9, 1990, the date of the 
claim.  The RO recharacterized this psychiatric disability as 
PTSD.  The combined rating of PTSD with his other service-
connected missile wound residuals was 70 percent, effective 
October 9, 1990.

The veteran was notified of his increased rating by letter 
dated in August 1991.  In October 1991, he filed a notice of 
disagreement (NOD) with the 30 percent rating assigned for 
PTSD.  He contended that a higher rating was warranted 
because of "severe impairment in getting and holding a 
job."  

In connection with his appeal for an increased rating for 
PTSD, the veteran filed his substantive appeal, on a VA Form 
1-9, with an attached typewritten statement of his 
contentions, which were received by the RO on February 12, 
1992.  Therein, he reported that he had been last employed in 
the spring and summer of 1972 and asserted that he was 
presently unemployable due to his service-connected 
disabilities.  He specifically cited to the provisions of 
38 C.F.R. § 4.16 as pertains to a TDIU, and contended that 
his employment had only been marginal employment and not 
substantially gainful employment, as his income had never 
exceeded the poverty threshold.  

Pursuant to an October 1992 Board remand, the veteran 
underwent a VA psychiatric examination in February 1993 and 
social and industrial survey in March 1993.  The psychiatric 
examination diagnosis was severe PTSD.  The examining 
psychiatrist wrote that the veteran was in need of much more 
intensive treatment and was advised to consider a period of 
hospitalization for intensive treatment.  The examiner also 
indicated that the veteran's interpersonal, social and 
vocational impairment was all severe in degree.  The general 
picture of the veteran's mood, as presented by the 
psychiatric examiner in the report, was that he was in a 
near-constant state of anger and agitation with an explosive 
temper and a very impaired ability to control his emotions.  
He appeared to be extremely depressed and, in the opinion of 
the examiner, was at some risk of overtly self-destructive 
behavior.  The VA social and industrial survey report 
indicated that the veteran appeared to be totally disabled 
from an employment viewpoint.  Attached to the examination 
reports was a January 27, 1993 letter from Richard M. Zoppa, 
M.D., apparently the veteran's fee basis psychiatrist, which 
indicated that the veteran was totally disabled due to PTSD.

By rating decision of September 1993, the RO increased the 
veteran's 30 percent schedular rating for PTSD to 70 percent, 
effective October 9, 1990, the date of the claim for an 
increased rating.  The balance of his service-connected 
disabilities remained unchanged in their ratings and the 
combined rating was raised to 90 percent, effective October 
9, 1990.

In September 1993, the veteran was notified of his increased 
rating for PTSD, that the increase was effective October 9, 
1990, and that his combined rating was 90 percent.  He was 
informed that a review of all of the evidence of record 
indicated that he might be entitled to an additional benefit 
due to unemployability.  He was asked to complete an 
application for increased compensation based on individual 
unemployability (VAF 21-8940), that upon receipt of his 
employment history from October 9, 1990 to the present, the 
application would be reviewed and he would be advised, he was 
instructed that no further action was possible on entitlement 
to a TDIU until the requested information was provided to VA, 
and that a prompt reply was requested.  

In May 1994, the veteran submitted a VAF 21-8940 to the RO 
for review of his employment history in connection with the 
claim for a TDIU.  In this form, he reported that he was 
rendered totally unable to work due to his service-connected 
PTSD; that the last day that he worked a full-time job was on 
July 12, 1970, when he was employed as a security guard; that 
thereafter he worked part-time (three days per week) until 
November 1970; and that he worked after that on a sporadic 
basis once per week until November or December 1972.

In August 1994, the veteran submitted a statement indicating, 
in pertinent part, that his claim of individual 
unemployability dated in May 1994 should be considered 
disagreement with his combined rating of only 90 percent.  He 
related that it was his contention that he had been 
unemployable since at least November 1, 1990, specifically in 
response to VA's September 1993 letter regarding his 
employability. 

In July 1994, the veteran underwent a VA psychiatric 
examination.  The examiner noted in the transcribed portion 
of the report that the veteran was extremely agitated during 
the interview, was unable to keep the volume level of his 
conversation below a shout, and displayed what the examiner 
deemed to have been a significant hysterical component to his 
psychiatric difficulties.  In a handwritten addendum to the 
report, the psychiatric examiner stated that the latter part 
of this report was lost due to a transcription problem, but 
that he recalled that the veteran's diagnosis was PTSD with 
moderate psychiatric impairment, moderate social impairment, 
and marked vocational impairment.

Additional private medical evidence, dated between June 1992 
and October 1994 by Dr. Zoppa, was submitted in November 1994 
on behalf of the veteran's claim.  
Dr. Zoppa indicated in his August 1993 statement that the 
veteran's PTSD was totally disabling.

By RO rating decision of May 1995, a TDIU was granted, 
effective May 12, 1994, the date the RO determined was the 
date of the specific individual unemployability claim.  The 
RO indicated that there was no basis for an earlier effective 
date as there was no objective evidence or medical opinion of 
unemployability prior to that date.  The veteran was notified 
of the grant of a TDIU and that his combined overall rating 
remained at 90 percent.  The RO also indicated that there was 
no evidence presented that would suggest a change in the 
rating for his PTSD, so the 70 percent rating for PTSD was 
continued.

In May 1996, the RO received a copy of a SSA award letter, 
dated in August 1977, which shows that the SSA had determined 
that the veteran was entitled to receive disability benefit 
payments commencing in January 1976.

The veteran's VA Form 1-9 substantive appeal was received by 
VA in June 1996, accompanied by several attached pages which 
contained his contentions regarding his appeal of the 
effective date assigned by action of the May 1995 RO decision 
for the TDIU award.  The veteran's essential contention is 
that it was factually ascertainable that he was individually 
unemployable before May 12, 1994 because the SSA had rated 
him as permanently and totally disabled by his psychiatric 
disability in January 1976, and he had remained permanently 
and totally disabled ever since then.

In July 1996, the veteran was psychiatrically examined by VA.  
The report shows that he appeared for the examination in a 
very agitated state, unable to sit, and paced about the room 
presenting oral statements in a voice that he had great 
difficulty keeping below the level of a shout.  According to 
the veteran, he had not worked in the last 25 years.  The 
examining psychiatrist observed on mental status examination 
that, although the veteran was oriented on all three spheres, 
he was continuously preoccupied with protecting himself and 
his daughter from real or imagined threats and dangers.  He 
reported a history which was punctuated with occasional 
episodes of inappropriately aggressive behavior which 
indicated to the examiner that he had no ability to control 
his angry impulses.  The examiner reviewed the veteran's 
prior VA Compensation and Pension psychiatric examinations.  
The examiner stated in his report that:

(a) review of my previous examination of 
this man and examinations of other 
psychiatric C&P (VA Compensation and 
Pension Service) examiners suggest [sic] 
that this is a chronic severely disabled 
man with Post-Traumatic Stress Disorder 
for whom the prognosis for any kind of 
significant recovery in any sphere, 
social psychiatric or vocational, is very 
minimal.

The veteran was diagnosed with PTSD, with marked social and 
vocational impairment, and moderate to occasionally marked 
psychiatric impairment.  The veteran was considered competent 
for purposes of receiving VA benefits.

In February 2003, the veteran submitted various documents 
that show that he was in receipt of SSA disability benefits, 
and that he earned a Silver Star Medal and received a 
Citation for combat.  

III.  Legal Analysis

Under applicable criteria, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2002).

The regulations governing TDIU provide that total ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16.  The term unemployability, as used in VA 
regulations governing total disability ratings, is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91.  In determining 
whether the veteran is entitled to a TDIU, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Court has held that the central 
inquiry in determining whether a veteran is entitled to a 
TDIU is whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad, 
5 Vet. App. 524.  

The veteran contends that he is entitled to an effective date 
earlier than June 28, 1991 for the grant of TDIU because he 
was unemployable for years prior to this date, and because 
the record reflects no history of gainful employment for many 
years prior to this date, as reflected by a SSA award of 
disability from 1976.  In briefs in support of the earlier 
effective date claim, the veteran's attorney contends that 
the Board should consider the following: SSA award letter 
reflecting entitlement to SSA disability benefits from 1976; 
the probative value of the veteran's statements that he was 
unable to work since December 1972, without limiting 
consideration to only statements of medical fact; the fact 
that the veteran was in fact unemployed for many years; the 
fact that the termination of TDIU in 1984 was because the 
veteran was attending law school; and that the veteran took 
seven years to complete law school, with three interruptions, 
was unable to take the bar examination, and still cannot 
practice law.  The veteran's attorney contends that an 
effective date of October 9, 1990 for a TDIU should be 
assigned because that is the date the veteran filed a claim 
for increased rating for his service-connected PTSD.  In a 
letter dated in February 2003 in response to the Board's 
January 2003 letter complying with the notice provisions of 
the Veterans Claims Assistance Act of 2000, the veteran 
additionally contended that his appeal of an April 1984 RO 
decision denial of his claim was either lost or misplaced, so 
that this claim was "unadjudicated."

In this case, there is a prior final May 1986 Board decision 
that denied the veteran's appeal to in effect reinstate a 
TDIU that had been terminated by the RO.  The May 1986 Board 
decision became a final decision on the date it was stamped 
and issued.  See 38 U.S.C.A. § 7104(b) (a claim disallowed by 
the Board may not be considered on the same factual basis); 
38 C.F.R. §§ 20.1100 (Board decisions are final on the date 
stamped on the face of the decision).  Because of the 
finality of the May 1986 Board decision, in order to obtain 
TDIU benefits, the veteran was required to subsequently file 
a new claim for TDIU.  

The record reflects that the veteran did not file a new claim 
for TDIU until February 12, 1992.  In reviewing the evidence 
of record, it is clear that, in a VA Form 1-9 dated December 
9, 1991 and received at the RO on February 12, 1992, the 
veteran was seeking a total rating based upon his inability 
to work.  Specifically, he stated that he had been last 
employed in the spring and summer of 1972 and asserted that 
he was presently unemployable due to his service-connected 
disability.  Thus, the statements of the veteran in his 
substantive appeal, which was received in February 1992, 
although not recognized by the RO as such, raised the issue 
of TDIU or unemployability benefits.  He was thereafter 
provided and asked to complete and return the claim form for 
unemployability benefits, which he did on May 12, 1994, but 
this claim form cannot serve to negate the earlier claim for 
this benefit; therefore, the Board construes the VA Form 1-9 
as the veteran's actual claim for a TDIU.  As such, the date 
of receipt of this document, February 12, 1992, is the date 
of claim for TDIU.  The date which appears on the Form 1-9 
document, December 9, 1991, has no bearing on determining the 
date of claim as the document itself was not received by VA 
until February 12, 1992.  

Other statements by the veteran subsequent to the May 1986 
Board decision did not specifically indicate that he was 
unable to obtain or maintain substantially gainful employment 
or was seeking unemployability benefits; rather, they 
indicated that the veteran was seeking an increased rating 
for his PTSD, as he had been found to be suffering severe 
impairment as a result thereof.  For example, the October 9, 
1990 increased rating claim cannot serve as a claim for TDIU 
because it was expressly a claim for "increase" in the 
service-connected "nervous condition," but did not indicate 
a desire to claim unemployability or total impairment due to 
service-connected disabilities.  Likewise, in the veteran's 
October 10, 1991 NOD to the increased rating decision, the 
veteran wrote that he disagreed with the percentage rating 
assigned for his service-connected PTSD, and that he had 
"severe impairment in getting and holding a job."  He did 
not contend at that time that he had total impairment in the 
ability to obtain or maintain substantially gainful 
employment.  He did make this TDIU claim in his December 1991 
statement (attached to a VA Form 9), which was received at 
the RO on February 12, 1992.  Although the TDIU claim was 
filed in connection with a substantive appeal to the claim 
for increased rating for PTSD, a TDIU is a separate claim, 
based on the criteria of inability to obtain or maintain 
substantially gainful employment rather than on specific 
rating criteria under a specific diagnostic code; in this 
case, the veteran did not allege to VA an inability to obtain 
or maintain substantially gainful employment until February 
12, 1992.    

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A. § 5110(b)(2), which provides that the "effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  The implementing 
regulation provides that the effective date of an award of 
increased rating for disability compensation is the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  As the 
veteran's claim for a TDIU was received by VA on February 12, 
1992, the earliest effective date that could be permitted 
under the controlling regulation would be one year earlier, 
February 12, 1991, if it is factually ascertainable that the 
veteran was individually unemployable due to his service-
connected disabilities on that date.  

After a review of the evidence of record, the Board finds 
that the evidence for and against the claim is in relative 
equipoise on the question of whether, as of February 12, 
1991, the veteran was unable to obtain or maintain 
substantially gainful employment.  In reaching this 
determination, the Board has considered all the evidence of 
record, not just the evidence of record dated or made a part 
of the claims file for the period from February 12, 1991 to 
February 12, 1992; the Board recognizes no period of time for 
purposes of an evidentiary cut off, but has considered all 
evidence of record, dated before and after the specific 
period under consideration, regardless of when dated or 
received.  In addition to the medical evidence of record, the 
Board has considered and weighed all lay statements, both by 
the veteran and others, regardless of the date, as it bears 
on the earlier effective date question of unemployability. 

The Board notes and has specifically considered evidence that 
SSA determined that the veteran was totally disabled as of 
January 1976.  While the SSA's grant of disability benefits 
from January 1976 is not controlling for VA disability 
compensation purposes, it is relevant and probative evidence 
on the earlier effective date question now on appeal as to 
whether, for the period one year prior to the veteran's 
February 12, 1992 TDIU claim, he was rendered unemployable by 
his service-connected disabilities.  

The Board also notes that, even though the veteran completed 
law studies, his studies were part-time, interrupted, did not 
result in sitting for the bar examination, and did not result 
in substantially gainful employment.  The Board has 
considered the veteran's statements and personal hearing 
testimony to the effect that he has not maintained any kind 
of employment, either full- or part-time, since 1972, and is 
unable to work due to his service-connected disabilities.  
The veteran is competent to testify about any symptoms that 
he experienced at any time.  

The Board has specifically considered all of the veteran's 
service-connected disabilities as they impacted on his 
ability to obtain or maintain substantially gainful 
employment.  While the veteran was rated as 70 percent 
disabled for the period one year prior to February 12, 1992 
for his service-connected PTSD alone, the Board notes that 
for this period of time the other service-connected 
disabilities brought the combined disability rating to 90 
percent.  The veteran's multiple service-connected residuals 
of shell fragment wounds are not insignificant regarding his 
unemployability.  The veteran has right arm and shoulder 
limitation of motion due to gunshot wounds, which is 20 
percent disabling, as well as multiple shell fragment wound 
scars, with retained foreign bodies, which are rated as 
compensable.
  
With regard to the medical evidence, in addition to evidence 
of limitation attributable to service-connected residuals of 
gunshot wounds, the Board notes that in 1989 and 1990 the 
veteran's PTSD-related complaints already included 
difficulties sleeping, repetitive nightmares, constant 
daytime recollection of traumatic wartime experiences, 
difficulty with close personal relationships, constricted 
affect, hypervigilance, and an exaggerated startle response.  
While the June 28, 1991 VA examination report reflects a 
diagnosis of "severe" PTSD, and does not specifically offer 
an opinion as to unemployability, the history reflects sleep 
disturbance and poor appetite.  While this is some medical 
evidence of severe impairment due to service-connected PTSD, 
such impairment must be considered in the context of evidence 
of moderate psychiatric impairment as early as 1975, a 
historical previous grant of TDIU until 1984, the evidence 
that demonstrates that the veteran had not been employed for 
many years prior to February 1991, and the veteran's written 
statements and hearing testimony regarding industrial 
impairment.  

When the veteran's complaints and clinical findings are 
considered in the context of this history of unemployability, 
along with the subsequent medical evidence dated as early as 
1993 of total disability due to PTSD, the Board finds that 
the evidence of record is in relative equipoise on the 
question of whether the veteran was unable to obtain or 
maintain substantially gainful employment as of February 12, 
1991, one year prior to his claim for TDIU received on 
February 12, 1992.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the requirements for an effective date of 
February 12, 1991, but no earlier, for the grant of a TDIU, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110(b)(2), 5111, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 3.400(o)(2), 4.3, 4.16 (2002).

An earlier effective date than February 12, 1991 is not 
warranted, however, because February 12, 1991 is the earliest 
date, within one year of the date of the veteran's claim for 
TDIU received on February 12, 1992, as of which it is 
factually ascertainable that an increase in disability 
occurred to warrant a TDIU.  38 U.S.C.A.  § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2).  With regard to the veteran's 
contention that his appeal of an April 1984 RO decision 
denial of his claim was either lost or misplaced, so that 
this claim was "unadjudicated," the final May 1986 Board 
decision was based on a claim reopened in 1981, and was 
issued subsequent to any alleged lost or misplaced appeal; 
any "appeal" from a RO decision the veteran is alleged to 
have attempted in 1984 would have been subsumed by the May 
1986 Board decision that was final when issued.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive of the claim, the claim should be 
denied because of lack of legal entitlement under the law).  


ORDER

An effective date of February 12, 1991 for the assignment of 
a TDIU is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

